IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,492-01


                      EX PARTE COREY ANTHONY LOVE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1084114-A CR IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pled guilty to a state jail level

offense of possession of a controlled substance, and he was sentenced to two hundred and ten days

in the Harris County Jail pursuant to TEX . PENAL CODE ANN . § 12.44(a).1 He did not appeal his

conviction.



        1
         The Applicant has discharged this sentence, but he has sufficiently alleged that he is
suffering from, or could suffer from, collateral consequences as a result of this conviction. Ex
parte Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010).
                                                                                                   2

       Applicant contends that newly-available evidence proves that he is actually innocent of the

offense. After he pled guilty to this offense, the Houston Police Department Crime Laboratory

issued a report indicating that laboratory analysis of the evidence detected no controlled substance.

       The trial court has determined that undisputed facts show that Applicant is actually innocent

of the offense for which he was convicted. Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).

       Relief is granted. The judgment in Cause No. 1084114-A in the 174th District Court of

Harris County is set aside.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 5, 2013
Do not publish